[pic]
|TENTH COURT OF APPEALS                                                                  |
|                    |                                             |                     |
|Chief Justice       |McLennan County Courthouse                   |                     |
|Tom Gray            |501 Washington Avenue, Rm 415                |                     |
|                    |Waco, Texas 76701-1373                       |Clerk                |
|Justice             |Phone: (254) 757-5200              Fax: (254)|Sharri Roessler      |
|Rex D. Davis        |757-2822                                     |                     |
|Al Scoggins         |                                             |                     |

                              December 27, 2013






             In accordance with the enclosed Memorandum  Opinion,  below  is
        the judgment in the numbered cause set out herein to be  entered  in
        the Minutes of this Court as of the 27th day of December, 2013.


        10-13-00223-CV IN  THE  INTEREST  OF  D.D,  C.C.,  C.C.,  AND  C.C.,
                         CHILDREN - ON APPEAL FROM THE 361ST DISTRICT  COURT
                         OF BRAZOS COUNTY - TRIAL COURT NO. 12-000325-CV-361
                         - AFFIRMED - Memorandum Opinion by Justice Davis:


             “This cause came on to  be  heard  on  the  transcript  of  the
        record, and the same being considered, because it is the opinion  of
        this Court that there was no error in  the  judgment  of  the  court
        below; it is  therefore  ordered,  adjudged  and  decreed  that  the
        judgment of the court below be, and  hereby  is,  affirmed.   It  is
        further  ordered  that  appellant  pay  all  costs  in  this  behalf
        expended, and that this decision be certified below for observance.”